Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1 & 4 are allowed.
Claims 2 - 3, 5 – 7 are allowed by virtue of dependency on claims 1 or 4.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 and similarly claim 4, closest prior art Tang et al (US 2019/0109295, hereinafter Tang), discloses a first electrode and a stack of semiconductor organic layers comprising at least one electroluminescent organic layer. However, Tang does not disclose “…a second electrode (EL2) deposited on a surface of said stack, said surface being opposite said first electrode, wherein said stack of semiconductor organic layers has an insufficient thickness to allow the existence of a Fabry-Pérot mode between the first and second electrode at at least one emission wavelength of said electroluminescent organic layer, and in that said first electrode comprises at least one region (PC) making electrical contact with the stack of semiconductor organic layers, said region being encircled by one or more regions electrically insulated (RI) from said stack, said or each said region making electrical contact with the stack having at least one lateral dimension equal to

    PNG
    media_image1.png
    68
    124
    media_image1.png
    Greyscale

where m is an integer higher than or equal to zero, i is said 2neff wavelength and neff is an effective refractive index for plasmons localized between the electrodes in the stack of semiconductor organic layers, so as to allow the excitation of a localized plasmon mode (PLL) at said emission wavelength of said electroluminescent organic layer.” In combination of all other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816